Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 11, 12, 13, 14 and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 2, 3, 4, 5 and 6, respectively.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claims 4-5 and 13-14 are objected to because of the following informalities:  
In claim 4, lines 1-4, claim 13, lines 1-4, " wherein the number of the first auxiliary trace is multiple; and wherein some of the low voltage signal traces among the multiple low voltage signal traces " should read - - wherein some of the low voltage signal traces among the multiple low voltage signal traces - - since claims 1 and 10 already state that “a number of the first auxiliary trace is multiple”.
In claim 5, line 3, claim 14, line 3, "one of the first auxiliary signal traces" should read - -  one of the first auxiliary traces - -.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tada (US 2016/0253030) in view of Li (US 2018/0188615).
Regarding claim 1, Tada teaches a liquid crystal display panel (Fig. 13-16, [0100-0104]) comprising: 
a color filter substrate (the substrate above 30 in Fig. 13), having at least one first auxiliary trace (7U/7 in Fig. 13-15, [0102]) disposed on a lower surface thereof (Fig. 13), 
an array substrate (the substrate below 30 in Fig. 13), having a low voltage area (the area corresponding to 4U/4 in Fig. 13-15) disposed on an upper surface thereof (Fig. 13), wherein the low voltage area (the area corresponding to 4U/4 in Fig. 13-15) is disposed with a plurality of low voltage signal traces (4U/4 in Fig. 13-15, [0102]); and 
at least one connecting conductive member pair (each pair of 44 for each 4U/7U in Fig. 15, [0103]), wherein each of the connecting conductive member pairs (each pair of 44 for each 4U/7U in Fig. 15, [0103]) comprises two connecting conductive members (the two 44 for each 4U/7U in Fig. 15, [0103]), and the two connecting conductive members (the two 44 for each 4U/7U in Fig. 15, [0103]) are disposed between the color filter substrate and the array substrate (Fig. 15, [0103]) to electrically connect (Fig. 15, [0103]) two ends (Fig. 15, [0103]) of one of the low voltage signal traces (4U/4 in Fig. 13-15, [0102]) to two ends (Fig. 15, [0103]) of the first auxiliary trace (7U/7 in Fig. 13-15, [0102]).

wherein a number of the connecting conductive member pair (each pair of 44 for each 4U/7U in Fig. 15, [0103]) is same as the number of the first auxiliary trace (7U/7 in Fig. 13-15, [0102]), and the connecting metal pair (each pair of 44 for each 4U/7U in Fig. 15, [0103]) and the first auxiliary trace (7U/7 in Fig. 13-15, [0102]) correspond one to one (Fig. 14-15); and 
wherein the two connecting conductive members of each of the connecting conductive member pairs (each pair of 44 for each 4U/7U in Fig. 15, [0103]) respectively electrically connect the first auxiliary trace (7U/7 in Fig. 13-15, [0102]) to the two ends of the corresponding low voltage signal trace, so that each of the first auxiliary traces (7U/7 in Fig. 13-15, [0102]) is respectively connected to the corresponding low voltage signal trace (4U/4 in Fig. 13-15, [0102]) in parallel (Fig. 14-15), and the connecting conductive members (44 for each 4U/7U in Fig. 15, [0103]) are connecting conductive beads (Fig. 15, [0103]).
Tada does not explicitly point out that the connecting conductive members are connecting metals, and the connecting metals are connecting metal balls.
Li teaches that connecting conductive members (8 in Fig. 5-6, [0042]) are connecting metals (the conductive gold ball 8 in Fig. 5-6, [0042]), and the connecting metals (the conductive gold ball 8 in Fig. 5-6, [0042]) are connecting metal balls ([0042]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Li for the system of Tada such that in the system of Tada, the connecting conductive members are connecting metals, and the connecting metals are connecting metal balls. The motivation is to reduce connection resistance (Li, [0042]).
Regarding claim 9, as stated in the rejection of claim 1 above, Tada in view of Li teaches that a liquid crystal display panel, comprising a color filter substrate, having at least one first auxiliary trace 
Regarding claim 10, as stated in the rejection of claim 1 above, Tada in view of Li teaches that a number of the first auxiliary trace is multiple; wherein a number of the connecting metal pair is same as the number of the first auxiliary trace, and the connecting metal pair and the first auxiliary trace correspond one to one; and wherein the two connecting metals of each of the connecting metal pairs respectively electrically connect the first auxiliary trace to the two ends of the corresponding low voltage signal trace, so that each of the first auxiliary traces is respectively connected to the corresponding low voltage signal trace in parallel, and the connecting metals are connecting metal balls.
Regarding claims 2 and 11, Tada also teaches that each of the first auxiliary traces (7U/7 in Fig. 13-15, [0102]) and the corresponding low voltage signal trace (4U/4 in Fig. 13-15, [0102]) are directly opposite to each other (Fig. 13-15, [0102]) and have a same shape and size (Fig. 13-15, [0102]).
Regarding claims 3 and 12, Tada also teaches that each of the first auxiliary traces (7U/7 in Fig. 13-15, [0102]) is partially opposite (when the 7U/7 and 4U/4 are viewed in a tilted direction which is not perpendicular to the substrate 21 in Fig. 13, the slit 4b and slit 7b is not overlapped with each other, and the 7U/7 is partially opposite to the 4U/4) to the corresponding low voltage signal trace (4U/4 in Fig. 13-15, [0102]), and opposite portions thereof have a same shape (when the 7U/7 and 4U/4 are viewed in a tilted direction which is not perpendicular to the substrate 21 in Fig. 13, the slit 4b and slit 7b is not overlapped with each other, the 7U/7 is partially opposite to the 4U/4, and the opposite portions has a same shape).
Regarding claim 16, as stated in the rejection of claim 1 above, Tada in view of Li teaches that the connecting metals are connecting metal balls.

Claims 5 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Tada in view of Li as applied to claims 1 and 10 above, and further in view of Noguchi (US 2012/0050193).
Regarding claims 5 and 14, Tada teaches that the multiple low voltage signal traces (4U/4 in Fig. 13-15, [0102]) and the multiple first auxiliary traces (7U/7 in Fig. 13-15, [0102]) are touching electrodes and have the same size and shape (Fig. 13-15), all of the low voltage signal traces (4U/4 in Fig. 13-15, [0102]) of the multiple first low voltage signal traces (4U/4 in Fig. 13-15, [0102]) are correspondingly connected to the multiple first auxiliary traces (7U/7 in Fig. 13-15, [0102]) one to one through the connecting metal pairs (each pair of 44 for each 4U/7U in Fig. 15, [0103]), thereby making a parallel equivalent resistance (Fig. 14-15) of the low voltage signal trace (4U/4 in Fig. 13-15, [0102]) and the corresponding first auxiliary trace (7U/7 in Fig. 13-15, [0102]) be a fixed value (Fig. 13-15).
Noguchi teaches that (Fig. 5, 7 and 10-11, [0066, 0080]) multiple touch electrodes (the traces of 33 between 33B in Fig. 10-11), each comprises multiple traces (the portions between 33A of each of the traces of 33 between 33B in Fig. 10-11).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Noguchi for both of the multiple low voltage signal traces and the multiple first auxiliary traces of the system of Tada in view of Li such that in the system of Tada in view of Li, the multiple low voltage signal traces each comprises first low voltage signal traces s, and the multiple first auxiliary traces each comprises multiple second auxiliary traces, therefore, the multiple low voltage signal traces comprise a plurality of first low voltage signal traces; wherein at least one of the first auxiliary traces comprises multiple second auxiliary traces; and some or all of the first low voltage signal traces of the multiple first low voltage signal traces are correspondingly .

Claims 1, 4, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (US 2017/0123253) in view of Li (US 2018/0188615).
Regarding claim 1, Sugita teaches a liquid crystal display panel (Fig. 6-8, Fig. 5, [0081, 0103-0107, 0100-0102]) comprising: 
a color filter substrate (20b in Fig. 6-7, [0103-0105]), having at least one first auxiliary trace (the 18(DL) in 20b in Fig. 6-7, [0103-0105], the common electrodes 18 double as the drive electrodes DL, and the sensor lead-out lines 7 connected to the drive electrodes DL) disposed on a lower surface thereof (Fig. 6), 
an array substrate (20a in Fig. 6, Fig. 5, Fig.8, [0103-0107, 0100-0102]), having a low voltage area (the area corresponding to the lead out lines 7/7-N in 20a in Fig. 5 and Fig. 8, [0103-0110, 0100-0102]) disposed on an upper surface thereof (Fig. 6), wherein the low voltage area (the area corresponding to the lead out lines 7/7-N in 20a in Fig. 5 and Fig. 8, [0103-0110, 0100-0102]) is disposed with a plurality of low voltage signal traces (the lead out lines 7/7-N in 20a in Fig. 5 and Fig. 8, [0103-0110, 0100-0102]); and 
at least one connecting conductive member pair (SC in Fig. 5-8, [0101], each pair of SC is corresponding to one row of DL as shown in Fig. 5-8), wherein each of the connecting conductive member pairs (SC in Fig. 5-8, [0101], each pair of SC is corresponding to one row of DL as shown in Fig. 5-8) comprises two connecting conductive members (two SC of each pair of SC is corresponding to one 
wherein a number of the first auxiliary trace (the 18(DL) in 20b in Fig. 6-7, [0101-0105]) is multiple (Fig. 7); 
wherein a number of the connecting conductive member pair (SC in Fig. 5-8, [0101], each pair of SC is corresponding to one row of DL as shown in Fig. 5-8) is same (Fig. 7-8) as the number of the first auxiliary trace (the 18(DL) in 20b in Fig. 6-7, [0101-0105]), and the connecting conductive member pair (SC in Fig. 5-8, [0101], each pair of SC is corresponding to one row of DL as shown in Fig. 5-8) and the first auxiliary trace (the 18(DL) in 20b in Fig. 6-7, [0101-0105]) correspond one to one (Fig. 7-8, Fig. 5); and 
wherein the two connecting conductive members of each of the connecting conductive member pairs (two SC of each pair of SC is corresponding to one row of DL as shown in Fig. 6-8) respectively electrically connect the first auxiliary trace (the 18(DL) in 20b in Fig. 6-7, [0101-0105]) to the two ends (Fig. 7-8, Fig. 5) of the corresponding low voltage signal trace (the lead out lines 7/7-N in 20a in Fig. 5 and Fig. 8, [0103-0110, 0100-0102]), so that each of the first auxiliary traces (the 18(DL) in 20b in Fig. 6-7, [0101-0105]) is respectively connected to the corresponding low voltage signal trace (the lead out lines 7/7-N in 20a in Fig. 5 and Fig. 8, [0103-0110, 0100-0102]) in parallel (Fig. 7-8, Fig. 5).
Sugita does not explicitly point out that the connecting conductive members are connecting metals, and the connecting metals are connecting metal balls.

Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Li for the system of Sugita such that in the system of Sugita, the connecting conductive members are connecting metals, and the connecting metals are connecting metal balls. The motivation is to reduce connection resistance (Li, [0042]).
Regarding claim 9, as stated in the rejection of claim 1 above, Sugita in view of Li teaches that a liquid crystal display panel, comprising a color filter substrate, having at least one first auxiliary trace disposed on a lower surface thereof, an array substrate, having a low voltage area disposed on an upper surface thereof, wherein the low voltage area is disposed with a plurality of low voltage signal traces; and at least one connecting metal pair, wherein each of the connecting metal pairs comprises two connecting metals, and the two connecting metals are disposed between the color filter substrate and the array substrate to electrically connect two ends of one of the low voltage signal traces to two ends of the first auxiliary trace.
Regarding claim 10, as stated in the rejection of claim 1 above, Sugita in view of Li teaches that a number of the first auxiliary trace is multiple; wherein a number of the connecting metal pair is same as the number of the first auxiliary trace, and the connecting metal pair and the first auxiliary trace correspond one to one; and wherein the two connecting metals of each of the connecting metal pairs respectively electrically connect the first auxiliary trace to the two ends of the corresponding low voltage signal trace, so that each of the first auxiliary traces is respectively connected to the corresponding low voltage signal trace in parallel, and the connecting metals are connecting metal balls.
Regarding claims 4 and 13, Sugita also teaches that some of the low voltage signal traces (the horizontal portions of the lead out lines 7/7-N in 20a in Fig. 5 and Fig. 8, [0103-0110, 0100-0102]) among .

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Li as applied to claims 1 and 9 above, and further in view of Ma (CN 110061147A) and Shang (US 2020/0321356).
Regarding claims 7 and 17, Sugita also teaches that the array substrate (20a in Fig. 6, Fig. 1, [0091-0092, 0103-0107, 0100-0102]) comprises a substrate (20 in Fig. 6 and Fig. 1), an insulating layer (24 in Fig. 6 and Fig. 1, [0084]), and a second metal layer (the layer corresponding to the vertical portions of 7 in Fig. 5-6 and Fig. 8, which is corresponding to the 7s in Fig. 1-2, [0091]); wherein the second metal layer (the layer corresponding to the vertical portions of 7 in Fig. 5-6 and Fig. 8, which is corresponding to the 7s in Fig. 1-2, [0091]) forms the multiple low voltage signal traces (the lead out lines 7/7-N in 20a in Fig. 5 and Fig. 8, [0103-0110, 0100-0102]) in the low voltage area (the area corresponding to the lead out lines 7/7-N in 20a in Fig. 5 and Fig. 8, [0103-0110, 0100-0102]). Sugita does not teach that the array substrate comprises a first metal layer, the first metal layer is disposed on the substrate, the insulating layer is disposed on the first metal layer, wherein the first metal layer forms at least one third auxiliary trace; and wherein the insulating layer is disposed with at least one pair of conductive metallized holes, each pair of conductive metallized holes comprises two conductive metallized holes, and the two conductive metallized holes of each pair of conductive metallized holes electrically connect both ends of one third auxiliary trace to both ends of one low voltage signal trace.

Shang teaches that conductive holes (the via holes in Fig. 3-4, [0044-0046]) is conductive metallized holes (the via holes in Fig. 3-4, [0044-0046]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ma and Shang for the system of Sugita in view of Li such that in the system of Sugita in view of Li, the array substrate comprises a first metal layer, the first metal layer is disposed on the substrate, the insulating layer is disposed on the first metal layer, wherein the first metal layer forms at least one third auxiliary trace; and wherein the insulating layer is disposed with at least one pair of conductive metallized holes, each pair of conductive metallized holes comprises two conductive metallized holes, and the two conductive metallized holes of each pair of conductive metallized holes electrically connect both ends of one third auxiliary trace to both ends of one low voltage signal trace. The motivation is to reduce the resistor voltage drop (IRdrop), 

Regarding claims 8 and 18, Sugita does not teach that a number of the third auxiliary trace is multiple; wherein a number of the pairs of conductive metallized holes is same as the number of the third auxiliary traces, and the pairs of conductive metallized holes and the third auxiliary traces correspond one to one; wherein the two conductive metallized holes of each pair of conductive metallized holes electrically connect one third auxiliary trace to the both ends of the corresponding low voltage signal trace, so that each third auxiliary trace is connected to the corresponding low voltage signal trace in parallel.
Ma teaches that (Fig. 2-3, Abs, Pages 4-6 of English translation of CN 110061147A, [0060-0061] of CN 110061147A) a number of the third auxiliary trace (243 in Fig. 2-3, [0060-0061] of CN 110061147A) is multiple (Fig. 2); wherein a number of the pairs of conductive holes (27 in Fig. 2-3) is same as the number of the third auxiliary traces (243 in Fig. 2-3, [0060-0061] of CN 110061147A), and the pairs of conductive holes (27 in Fig. 2-3) and the third auxiliary traces (243 in Fig. 2-3, [0060-0061] of CN 110061147A) correspond one to one; wherein the two conductive holes (27 in Fig. 2-3) of each pair of conductive holes (27 in Fig. 2-3) electrically connect one third auxiliary trace (243 in Fig. 2-3, [0060-0061] of CN 110061147A) to the both ends of the corresponding signal trace (26 in Fig. 2-3, [0060-0061] of CN 110061147A), so that each third auxiliary trace (243 in Fig. 2-3, [0060-0061] of CN 110061147A) is connected to the corresponding signal trace (26 in Fig. 2-3, [0060-0061] of CN 110061147A) in parallel (Fig. 2-3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ma for the system of Sugita in view of Li, Ma and Shang such that in the system of Sugita in view of Li, Ma and Shang, the array substrate .

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of liquid crystal display panel as set forth in claims 6 and 15.
Regarding claims 6 and 15, none of the prior art discloses or suggests a liquid crystal display panel recited in claims 5 and 14, wherein “some or all of the second auxiliary traces in the multiple second auxiliary traces have different widths or lengths” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871